PER CURIAM:
Brian William Scott seeks to appeal the district court’s orders finding Scott’s 28 U.S.C. § 2254 (2000) petition timely and remanding to the magistrate judge to consider the merits of the petition (No. 06-7332), and denying Scott’s motions to compel discovery (No. 06-7411). This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Scott seeks to appeal are neither final orders nor appealable interlocutory or collateral orders. Accordingly, we dismiss the appeals for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.